DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to an amendment filed 10/13/2020.
Claims 20-31, 33, 34 and 57-62 are pending. Claims 57-60 are withdrawn as directed to non-elected subject matter. The election was made with traverse. 
The application is a 371 filing of PCT/AU2016/050320 filed 5/4/2016 which claims priority to AU2015901677 filed in Australia on 5/8/2015. The foreign document was filed in English and the certified copy in the file. 
The Drawings filed 11/6/2017 have been objected to for reasons below. 

Information Disclosure Statement
An information disclosure statement filed 1/14/21 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  

Response to Amendments
	Applicant’s amendment is sufficient to out the application in sequence compliance. The previous objections and rejection under 35 USC 112, second paragraph have been overcome. 

Claim Objections
Claims 20-31, 33, 34 and 57-62 are objected to because of the following informalities:  claims 20, 22, 23 and 61 refer to the SEQ ID NO: as “set forth in. SEQ ID NO:1”. SEQ ID NO;s 
Each independent limitation requires its own article and repeated limitations requires the article “the”. In claim 20, the second recitation of “another” in line 8 requires the article “the”. In line in line 13-19 which repeat those in part (a) each require the term “the” i.e. –the nucleotides 4456-4530 of the AAV2 genome--. These observations are true of claim 33, 61 and 62. In claims 21, “spacer” requires the article “the”. Claims 22 and 23 require “the” prior to each of the repeated “nucleotides” from claim 61. Each of the limitations in claim 30 requires an article “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 21, 23, 25- 31, 33, 34 and 57-62 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is new in part based upon applicants’ amendment. 
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical 
The specification teaches production of an AAV vector with a reduced promoter to allow for larger packaging of sequences. It was discovered that an antisense region in the AAV had promoter activity. 
[0010] In some embodiments, the promoter comprises a sequence of nucleotides corresponding to the reverse, complement sequence of nucleotides 4398-4530, 4426-4530, or 4456-4530 of the AAV2 genome set forth in SEQ ID NO:1 or corresponding nucleotides from another AAV, or a sequence having at least 90% sequence identity to the reverse, complement sequence of nucleotides 4398-4530, 4426-4530, or 4456-4530 of the AAV2 genome set forth in SEQ ID NO:1. In particular examples, the promoter comprises a sequence of nucleotides set forth in any one of SEQ ID NOs:9-12, or a sequence having at least 90% sequence identity to the sequence of nucleotides set forth in any one of SEQ ID NOs:9-12.

This is described as promoters comprising the reverse, complement sequence of the 105 and 133 nucleotides adjacent to the 3’ ITR of AAV2. The below sequences is the reverse complement of AAV. The boxed sequences are the 105 promoter for AAV2. 
    PNG
    media_image1.png
    438
    592
    media_image1.png
    Greyscale

Similar vectors were made using 121 and 149 nucleotide from AAV7 and 121 and 149 from AAV5 (see Figure 7 and table 1). Assays of the promoters were by limited experiments, 2 points. The results were that AAV2, 105 and 133 fairly consistently among the two experiments showed GFP expression over control (46 nucleotides). Interestingly, the results were regulatory in a gender specific manner with male-patterned expression but not female patterned expression. AAV7 with 121 as well. However, transduction with AAV7 149 and AAV5 constructs did not have results suggestion of consistent (AAV7 149) or any results (both AAV5). Applicants conclude their analysis by demonstrating features of the 1-105 AAV2. The promoter functioned independently of the ITR and exhibited cell specificity in vitro and worked in either orientation as an enhancer. The promoter was found to be liver specific. 


    PNG
    media_image2.png
    425
    354
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    294
    364
    media_image3.png
    Greyscale

Regarding the remaining AAV, the specification teaches in ¶0094 that the sequences are those corresponding to the 75 nucleotides adjacent to the 3’ ITR, in ¶0065 105 nucleotides adjacent and in ¶0066 133 nucleotides. While the sequences recited are not explicitly recited, the 
At issue with the claims is the following. First, the claims refer to corresponding nucleotides from another AAV. The term another is only described in the specification as referring to 
What makes the AAV “another” is unclear. Is it another of the same serotype or a different serotype. In the context of the specification, it appears the claim should recite –nucleotides from an AAV of a different serotype—and subsequent references through the claim and other claims should follow. The term “another” doesn’t say what is “another” about it. Secondly, regarding those sequences with 90%, the specification does not provide analysis of the sequence such that those sequences are described. The specification does not present identifying relevant characteristics of domains or regions required nor does it provide a structural-functional relationship such that the claimed genus of promoters that distinguish them from nucleic acid sequences and protein sequences which are not claimed. It is not clear from the results which of the sequences can be modified, deleted or substituted and not lead to loss of activity. Consequently, there is no evidence that Applicant had conception or possession of the generic nucleic acid sequences being claimed.  Structural features that could distinguish the compounds of the claimed genus from others not encompassed by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is needed. Since the disclosure fails to describe common attributes or characteristics that identify members of the genera, and because the genera are highly variant, the disclosure of the promoters themselves without analysis of functional domains is insufficient to describe the genera of corresponding sequences and those 90% related.  
Claim 23 has been amended. The amendment states that the “the promoter comprises up to about 133 nucleotides”. This literally means that the sequences are part of a range of 1-133. , However, this is not supported the specification which discloses only 75, 105 and 133 explicitly. The MPEP teaches, “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). (see e.g. MPEP 2105). Hence, this recitation is New Matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633